Citation Nr: 1740736	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral disc syndrome (IVDS), currently evaluated as 20 percent disabling.

2.  Entitlement to a disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to July 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The April 2010 rating decision reduced the Veteran's back disability rating from 20 percent to 10 percent, effective August 1, 2010.  In January 2014, the Board restored the 20 percent rating.  The Board also remanded the underlying increased rating claim for a back disability, as well as for entitlement to a TDIU, for additional development and consideration.  Thereafter, the Board remanded the claims again in August 2016 for additional development.


REMAND

As noted, the claims were remanded in January 2014 for additional development, including a VA examination to determine the current severity of his back disability.  An examination was obtained in August 2015.  The Board remanded the claims again in August 2016 for additional development, including the issuance of a supplemental statement of the case (SSOC).  The claims were denied and a SSOC was received in May 2017.

In regard to the back disability, the August 2015 examiner diagnosed the Veteran with intervertebral disc syndrome, lumbar degenerative disc disease (DDD), as well as radiculopathy of the right lower extremity.  The Veteran reported very painful flare-ups, which occur mostly in the morning, and functional impairment, including the inability to stand or walk for long periods.  Range of motion testing revealed forward flexion to 45 degrees and extension to 10 degrees.  IVDS was noted with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran also reported being in the hospital for an acute onset of back pain for 4-5 days.  He indicated he could perform sedentary work, such as computer and office work, but could not lift anything or climb stairs.

Despite this opinion, an additional VA examination is required to determine the current severity of the Veteran's back disability.  The examination must comply with guidelines established by the United States Court of Appeals for Veterans Claims (Court) decision issued in the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court in Correia established that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This standard was not fully satisfied in the August 2015 VA examination and, therefore, the Board finds that an additional VA examination is warranted.

Moreover, the examiner indicated that the examination was not conducted during a flare-up, but that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  On remand, the examiner should "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).

The TDIU issue will also be remanded as it is inextricably intertwined with the remanded claim of entitlement to an increased rating for the Veteran's back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar spine disability.  

The examiner should specifically test the joint for pain on both active and passive motion, in weight bearing and nonweight-bearing.  

The examiner should also estimate the functional loss that would occur during flares.

If either of these cannot be accomplished, it should be explained why.

The examiner should also comment on the effect of the Veteran's lumbar spine disability on his ability to secure and follow a gainful occupation.

2.  Finally, readjudicate the appeal, to include the claim for a TDIU, based on all of the evidence of record.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

